Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission IDS filed on 04/22/2021 has been entered.



Response to Amendment

3.	The amendments filed on 04/08/2021 have been fully considered and are made of record.
	a. Claims 1, 13 and 20 have been amended.
		


Reason for Allowance

4.	Claims 1-20 are allowed.

a)	The applicant amended independent claims 1, 13 and 20 and overcome rejection. Therefore, the rejection of Office Action sent on 03/12/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 13 and 20:
As to claims 1-12 the present invention is direct to a method of determining a thickness of a material, the method comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the first and second electrodes are disposed on a same side of the material receiving the reflected signal at the first electrode; wherein the reflected signal is oscillating at the fixed frequency; measuring a magnitude of the reflected signal at the fixed frequency”.
As to claims 13-19 the present invention is direct to a measurement system for determining a thickness of a material, the system comprising: Independent claim 13 identifies the uniquely distinct features of “wherein the first and second electrodes are disposed on a same side of the material; process the reflected signal received at the first electrode to measure a magnitude of the reflected signal at the fixed frequency; wherein the reflected signal is oscillating at the fixed frequency”.
As to claim 20 the present invention is direct to a tire assembly, comprising: Independent claim 20 identifies the uniquely distinct features of “wherein the first and second electrodes are disposed on a same side of the material; process the reflected signal received at the first electrode to measure a magnitude of the reflected signal at the fixed frequency; wherein the reflected signal is oscillating at the fixed frequency”.
The closest prior art, Jeong et al. (Pub No. US 2014/0333329 A1), Andrews et al. (Patent No. US 9,797,703 B2) teaches Method and system of Determining thickness, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867